Case 1:18-cv-01201-RCL Document 9 Filed 01/30/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

NATIONAL STUDENT LEGAL DEFENSE
NETWORK, et al

Plaintiff,
v.

Civil ease No. 18_1201 (RCL)

UNITED STATES DEPARTMENT OF
EDUCATION

\_/\_/\_/\_/\_/\_/V\_¢\_JVWVV

Defendant.

ORDER
Pursuant to Local Rule l6.3(b)(10), parties to a FOIA action are exempted from typical
scheduling order requirements As such, the burden is on the government to produce a Vaughn
index with a supporting motion to dismiss or motion for summary judgment, as appropriate The
index and supporting motion shall be filed Within 30 days of this date, or such further time as this

Court allows

IT IS SO ORDERED.

aac-w

Royce C. Lamberth
United States District Judge

Date: '/1)¢,/1§

